DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 2-3, 5, 12-20 in the submission filed 10/15/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 6 of the Office Action dated 10/7/2021 are respectfully withdrawn.

Response to Arguments
     In view of the amendments made to the claims above, the 35 U.S.C. 101 rejections in Section 8 of the Office Action dated 10/7/2021 and the double patenting objections and warnings in Sections 9-10 of the Office Action dated 10/7/2021 are respectfully withdrawn. 

Allowable Subject Matter
     Claims 1-20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method to automatically focus a light sheet as generally set forth in Claim 1, the method including, in combination with the 
     Claim 11 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system to automatically focus a light sheet as generally set forth in Claim 11, the system including, in combination with the features recited in Claim 11, a processor and associated memory that perform a 2D transform of the image stack at a plurality of image planes; determine which of the plurality of image planes contains a highest signal intensity at a modulation frequency; and identify and output a light sheet axial position.  Claims 12-18 are dependent on Claim 11, and hence are allowable for at least the same reasons Claim 11 is allowable.
     Claim 19 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system that corrects the off focus of the excitation light sheet as generally set forth in Claim 19, the system including, in combination with the features recited in Claim 19, performing a 2D transform of the image stack at a plurality of image planes; determining which of the plurality of image planes contains a highest signal intensity at a modulation frequency; and identifying and outputting a light sheet axial position.
     Claim 20 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a non-transitory computer-readable information storage media as generally set forth in Claim 20, the storage media including, .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
10/22/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872